REDMANN, Judge.
Afraid of colliding with a large trailer-truck, plaintiff edged off a narrow two-lane highway, driving 480 feet after first leaving the road on the north shoulder, returning to the roadway, back on to the north shoulder, then to the south shoulder and again back onto the south shoulder, coming to rest against a light pole. One might well conclude that plaintiff’s driving was not the most skillful. Nevertheless the conclusion is unassailable that the accident would not have happened if the road had smooth shoulders at the same level as the concrete road, as apparently required by Rue v. State, Dept. Hwys., La.1979, 372 So.2d 1197, which we follow in affirming the judgment appealed from.
The Department’s contention that the record does not support the factual conclusion concerning the condition of the shoulders is incorrect.
Affirmed.